UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,               
                 Plaintiff-Appellee,
                  v.
                                                  No. 01-4293
DAVID TYRONE HALL, a/k/a David
Reed,
             Defendant-Appellant.
                                        
            Appeal from the United States District Court
             for the District of Maryland, at Baltimore.
                 Catherine C. Blake, District Judge.
                          (CR-98-192-CCB)

                    Submitted: February 27, 2002

                       Decided: April 29, 2002

      Before TRAXLER and GREGORY, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Craig W. Sampson, LAW OFFICE OF CRAIG W. SAMPSON, Rich-
mond, Virginia, for Appellant. Thomas M. DiBiagio, United States
Attorney, John F. Purcell, Jr., Assistant United States Attorney, Balti-
more, Maryland, for Appellee.
2                       UNITED STATES v. HALL
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   David Tyrone Hall was found guilty of conspiracy to possess with
intent to distribute unspecified amounts of heroin, cocaine, and
cocaine base ("crack"), Count 1, and, possession with intent to distrib-
ute unspecified amounts of crack, Counts 2, 4 and 6. Hall was sen-
tenced to concurrent life sentences for Counts 1, 2, 4 and 6. Hall was
also found guilty of three counts of being a felon in possession of a
firearm, under 18 U.S.C.A. § 922(g) (West 2000), Counts 8, 9 and 10,
and was sentenced to 120 months of imprisonment for each count to
run concurrently with each other and with his life sentences.

   On direct appeal this court affirmed all of Hall’s convictions. See
United States v. Hall, Nos. 99-4450/4659 (4th Cir. Oct. 19, 2000)
(unpublished). The court affirmed all of Hall’s sentences except for
his sentence in Count 1, which we remanded in light of United States
v. Rhynes, 196 F.3d 207, 237-40 (4th Cir. 1999), vacated in part on
other grounds, 218 F.3d 310 (4th Cir. 2000) (en banc). On remand,
the district court reduced Hall’s sentence for Count 1 from life to
thirty years imprisonment. On appeal, Hall alleges that his sentences
and convictions are invalid in light of Apprendi v. New Jersey, 530
U.S. 466 (2000). For the reasons that follow, we affirm.

   First, Hall alleges that his enhanced thirty-year sentence for Count
1, as a prior drug felon under 21 U.S.C.A. § 841(b)(1)(C) (West Supp.
2001), is invalid in light of Apprendi. This claim fails because the
Apprendi court specifically noted that its holding did not affect prior
convictions. Apprendi, 530 U.S. at 490. Also, the record reveals that
the Government filed notice of its intent to seek an enhanced sen-
tence, under 21 U.S.C. § 851 (1994), prior to trial.

  Next, Hall alleges that his life sentences for Counts 2, 4 and 6,
should also be reduced in light of Apprendi. Even if this court were
                        UNITED STATES v. HALL                        3
to find this claim was not barred by the law of the case doctrine,
United States v. Bell, 5 F.3d 64, 66-67 (4th Cir. 1993), we find that
Hall has suffered no prejudice. We come to this conclusion because
the district court would be required to impose or "stack" Hall’s
§ 841(b)(1)(C) sentences consecutively under U.S. Sentencing Guide-
lines Manual § 5G1.2(d) (2000) to reach Hall’s total punishment
under the guideline range. See United States v. Roberts, 262 F.3d 286,
291-92 (4th Cir. 2001), pet. for cert. filed, (Nov. 14, 2001) (No. 01-
7733). This sentence stacking would yield an aggregate statutory
maximum sentence of 150 years for Hall. Id. Thus, because this 150-
year sentence exceeds Hall’s life span, he can show no prejudice, in
any event. Id.; United States v. Olano, 507 U.S. 725, 731-32 (1993)
(stating standard of review for plain error). Thus, this claim fails.

   We have reviewed the issues raised in Hall’s pro se informal briefs,
and find no reversible error. Therefore, we dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

                                                          AFFIRMED